Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about March 8, 2011, which, insofar as appealed from, after a fact-finding hearing, found that respondent father neglected two of the subject children and derivatively neglected the third child, unanimously affirmed, without costs.
The finding that the father neglected the children Andrew and Yelissa was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f]; § 1046). The record shows that the father failed to make sure that the children were properly fed, which led to a diagnosis of failure to thrive. The father also failed to provide the children with proper medical treatment for the condition (see Matter of Joshua Hezekiah B. [Edgar B.], 77 AD3d 441 [2010], lv denied 15 NY3d 716 [2010]). Moreover, the father unreasonably allowed the mother to be solely responsible for tending to the children’s complex medical needs, although a previous finding of neglect had been entered against her for failing to properly administer prescribed medication to Andrew. The fact that Andrew gained a significant amount of weight when he was hospitalized for treatment of injuries he accidentally sustained clearly indicated that he was not receiving proper nourishment at home (see Matter of Kayla C., 19 AD3d 692 [2005]).
The acts committed by the father demonstrate an impairment of judgment sufficient to support the derivative finding of neglect as to the third child, Justin (see e.g. Matter of Brianna R. [Marisol G.], 78 AD3d 437 [2010], lv denied 16 NY3d 702 [2011]).
We have considered the father’s remaining contentions, and find then unavailing. Concur — Tom, J.E, Catterson, Richter, Abdus-Salaam and Román, JJ.